      Case 2:21-cv-00454-GMN-EJY Document 9 Filed 04/15/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendants
7    OLD REPUBLIC NATIONAL TITLE INSURANCE
     COMPANY and OLD REPUBLIC TITLE COMPANY OF
8    NEVADA
9                              UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11

12
      BANK OF AMERICA, N.A.,                      Case No.: 2:21-cv-00454-GMN-EJY
13
                           Plaintiff,              STIPULATION AND PROPOSED
                                                   ORDER EXTENDING DEFENDANT
14
                    vs.                            OLD REPUBLIC NATIONAL TITLE
                                                   INSURANCE COMPANY’S AND OLD
15
      OLD REPUBLIC NATIONAL TITLE                  REPUBLIC TITLE COMPANY OF
      INSURANCE COMPANY; OLD REPUBLIC              NEVADA’S TIME TO RESPOND TO
16
      TITLE COMPANY OF NEVADA; DOES I              COMPLAINT
      through X; and ROES XI through XX,
17
                           Defendants.             (First Request)
18

19

20

21

22

23

24

25

26

27

28


                STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     610789.1
      Case 2:21-cv-00454-GMN-EJY Document 9 Filed 04/15/21 Page 2 of 3



1               Defendants Old Republic National Title Insurance Company (“Old Republic”) and Old
2    Republic Title Company of Nevada (“OR Agency”), and plaintiff Bank of America, N.A.
3    (“BANA”) (collectively, the “Parties”), by and through their counsel of record, hereby stipulate as
4    follows:
5               WHEREAS, BANA commenced the action by filing a Complaint on March 18, 2021, in
6    the Eighth Judicial District Court for the State of Nevada, Clark County (Case No. A-21-831366-
7    C);
8               WHEREAS, on March 18, 2021, Old Republic filed a Petition of Removal with this
9    Court based upon diversity jurisdiction (ECF No. 1);
10              WHEREAS, on March 26, 2021, BANA served OR Agency with the complaint and
11   summons;
12              WHEREAS, on April 13, 2021, Old Republic filed a Supplemental and Amended Petition
13   of Removal (ECF No. 7);
14              WHEREAS, on April 14, 2021, Old Republic accepted service of the complaint and
15   summons through its counsel of record;
16              WHEREAS, OR Agency’s response to the complaint is due on April 16, 2021;
17              WHEREAS, Old Republic’s response to the complaint is due on May 5, 2021;
18              WHEREAS, Old Republic and OR Agency are requesting an extension of time to respond
19   to the complaint to afford Old Republic’s counsel additional time to review, analyze and respond
20   to BANA’s complaint and so that Old Republic and OR Agency can jointly respond;
21              WHEREAS, BANA has agreed to extend Old Republic and OR Agency’s time to respond
22   to the complaint to May 14, 2021; and
23              WHEREAS, this is the first stipulation for an extension of Old Republic and OR
24   Agency’s time to respond to the complaint.
25   ///
26   ///
27   ///
28   ///
                                                        2
                   STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     610789.1
      Case 2:21-cv-00454-GMN-EJY Document 9 Filed 04/15/21 Page 3 of 3



1               Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
2    and agree as follows:
3               1.      Old Republic and OR Agency shall respond to the complaint on or before May 14,
4                       2021.
5               2.      Old Republic and OR Agency intend to preserve their rights and do not expressly
6                       waive any and all defenses listed in Fed. R. Civ. P. 12(b).
7

8    DATED this 14th day of April, 2021          DATED this 14th day of April, 2021
9    WRIGHT FINLAY & ZAK, LLP                            EARLY SULLIVAN WRIGHT
                                                          GIZER & McRAE LLP
10

11         /s/-Lindsay D. Robbins                              /s/-Sophia S. Lau
     By: _______________________________                 By: _____________________________________
12      Darren T. Brenner                                   Scott E. Gizer
        State Bar No. 8386                                  State Bar No. 12216
13      Lindsay D. Robbins                                  Sophia S. Lau
        State Bar No. 13474                                 State Bar No. 13365
14
        7785 W. Sahara Ave, Suite 200                       8716 Spanish Ridge Ave., Ste. 105
15      Las Vegas, NV 89117                                 Las Vegas, NV 89148

16       Attorneys for Plaintiff                               Attorneys for Defendants
         BANK OF AMERICA, N.A.                                 OLD REPUBLIC NATIONAL TITLE
17                                                             INSURANCE COMPANY and OLD
                                                               REPUBLIC TITLE COMPANY OF
18
                                                               NEVADA
19

20

21                                                    ORDER
22
         IT IS SO ORDERED.
23

24
                 April 14, 2021
     Dated:                                               By:
25                                                              UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                           3
                     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     610789.1
